Exhibit 14(a) SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Scott M. Davis, hereby constitute and appoint Susan J. Lazzo, James J. Klopper, Michael S. Bloom, William T. Evers, and Kenneth N. Crowley, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-83516) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Scott M. Davis Scott M. Davis Dated: April 4, 2013 Masters Choice SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Larry R. Madge, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, William T. Evers, and Kenneth N. Crowley, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-83516) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Larry R. Madge Larry R. Madge Dated: April 4, 2013 Masters Choice SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Westley V. Thompson, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, William T. Evers, and Kenneth N. Crowley, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-83516) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Westley V. Thompson Westley V. Thompson Dated: April 4, 2013 Masters Choice SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Vincent A. Montiverdi, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, William T. Evers, and Kenneth N. Crowley, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-83516) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Vincent A. Montiverdi Vincent A. Montiverdi Dated: April 4, 2013 Masters Choice SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Thomas A. Bogart, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, William T. Evers, and Kenneth N. Crowley, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-83516) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Thomas A. Bogart Thomas A. Bogart Dated: April 4, 2013 Masters Choice SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Colm J. Freyne, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, William T. Evers, and Kenneth N. Crowley, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-83516) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Colm J. Freyne Colm J. Freyne Dated: April 4, 2013 Masters Choice SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Kenneth A. McCullum, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, William T. Evers, and Kenneth N. Crowley, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-83516) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Kenneth A. McCullum Kenneth A. McCullum Dated: April 4, 2013 Masters Choice SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Keith Gubbay, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, William T. Evers, and Kenneth N. Crowley, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-83516) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Keith Gubbay Keith Gubbay Dated: April 4, 2013 Masters Choice
